 

Exhibit 10.1

 

BOXLIGHT CORPORATION

 

UNDERWRITING AGREEMENT

June 8, 2020

 

Maxim Group LLC

405 Lexington Avenue

New York, New York 10174

 

As Representative of the Underwriters

named on Schedule A hereto

 

Ladies and Gentlemen:

 

Boxlight Corporation, a Nevada corporation (the “Company”), proposes, subject to
the terms and conditions stated herein, to issue and sell an aggregate of
13,333,333 shares of the Company’s common stock, $0.0001 par value per share
(the “Shares”), to the several underwriters (such underwriters, for whom Maxim
Group LLC (“Maxim” or the “Representative”) is acting as representative, the
“Underwriters” and each an “Underwriter”). Such Shares are hereinafter called
the “Firm Securities.” The Company has also agreed to grant to the
Representative on behalf of the Underwriters an option (the “Option”) to
purchase up to an additional 2,000,000 Shares (the “Option Shares” or “Option
Securities”, and together with the Shares, the “Offered Securities” or
“Securities”) on the terms set forth in Section 1(b) hereof and the offering of
such Offered Securities is hereinafter called the “Offering.”

 

The Company confirms as follows its agreement with each of the Underwriters:

 

1. Agreement to Sell and Purchase.

 

(a) Purchase of Firm Securities. On the basis of the representations, warranties
and agreements of the Company contained herein and subject to all the terms and
conditions of this Agreement, the Company agrees to sell to the Underwriters,
severally and not jointly, and the Underwriters, severally and not jointly,
agree to purchase from the Company, the Shares, at a purchase price (the
“Purchase Price”) (prior to discount and commissions) of $0.75 per Share (or
$0.6975 (net of discount and commissions)).

 

(b) Purchase of Option Shares. Subject to all the terms and conditions of this
Agreement, the Company grants to the Representative on behalf of the
Underwriters the Option to purchase, severally and not jointly, all or less than
all of the Option Shares. The purchase price (net of discount and commissions)
to be paid for each Option Share will be the same Purchase Price (net of
discount and commissions) allocated to each Firm Share. The Option may be
exercised in whole or in part at any time on or before the 45th day after the
date of this Agreement, upon written notice (the “Option Notice”) by the
Representative to the Company no later than 12:00 noon, New York City time, at
least one and no more than five business days before the date specified for
closing in the Option Notice (the “Option Closing Date”) setting forth the
aggregate number of shares of Common Stock to be purchased and the time and date
for such purchase. Upon exercise of the Option, the Company will become
obligated to convey to the Underwriters, and, subject to the terms and
conditions set forth herein, the Underwriters will become obligated to purchase,
the number of shares of Common Stock specified in the Option Notice. If any
Option Shares are to be purchased, each Underwriter agrees, severally and not
jointly, to purchase the number of Option Shares that bears the same proportion
to the number of Firm Shares to be purchased by it as set forth on Schedule A
opposite such Underwriter’s name as the total number of Option Shares to be
purchased bears to the total number of Firm Shares.

 



- 1 -

 

 

2. Delivery and Payment.

 

(a) Closing. Delivery of the Firm Securities shall be made to the Representative
through the facilities of the Depository Trust Company (“DTC”) for the
respective accounts of the Underwriters against payment of the Purchase Price by
wire transfer of immediately available funds to the order of the Company. Such
payment shall be made at 10:00 a.m., New York City time, on the second business
day (the third business day, should the Offering be priced after 4:00 p.m., New
York City Time) after the date of this Agreement or at such time on such other
date, not later than ten business days after such date, as may be agreed upon by
the Company and the Representative (such date is hereinafter referred to as the
“Closing Date”).

 

(b) Option Closing. To the extent the Option is exercised, delivery of the
Option Securities against payment by the Underwriters (in the manner and at the
location specified above) shall take place at the time and date (which may be
the Closing Date, but not earlier than the Closing Date) specified in the Option
Notice.

 

(c) Electronic Transfer. Electronic transfer of the Offered Securities shall be
made at the time of purchase in such names and in such denominations as the
Representative shall specify.

 

(d) Tax Stamps. The cost of original issue tax stamps, if any, in connection
with the issuance and delivery of the Securities by the Company to the
Underwriters shall be borne by the Company. The Company shall pay and hold each
Underwriter and any subsequent holder of the Securities harmless from any and
all liabilities with respect to or resulting from any failure or delay in paying
United States federal and state and foreign stamp and other transfer taxes, if
any, which may be payable or determined to be payable in connection with the
original issuance, sale and delivery to such Underwriter of the Securities.

 



- 2 -

 

 

3. Representations and Warranties of the Company. The Company represents and
warrants to, and covenants with, each of the Underwriters as follows:

 

(a) Compliance with Registration Requirements. A registration statement on Form
S-1 (Registration No. 333-238634) relating to the Offered Securities, including
a preliminary prospectus and such amendments to such registration statement as
may have been required prior to the date of this Agreement, has been prepared by
the Company under the provisions of the Securities Act of 1933, as amended (the
“Act”), and the rules and regulations (collectively referred to as the “Rules
and Regulations”) of the Securities and Exchange Commission (the “Commission”)
thereunder, and has been filed with the Commission. Copies of such registration
statement and of each amendment thereto, if any, including the related
preliminary prospectuses, heretofore filed by the Company with the Commission
have been delivered to the Underwriters. The term “Registration Statement” means
such registration statement on Form S-1 as amended at the time it becomes or
became effective, including financial statements, all exhibits and any
information deemed to be included or incorporated by reference therein,
including any information deemed to be included pursuant to Rule 430A or Rule
430B of the Rules and Regulations, as applicable. If the Company files a
registration statement to register a portion of the Offered Securities and
relies on Rule 462(b) of the Rules and Regulations for such registration
statement to become effective upon filing with the Commission (the “Rule 462
Registration Statement”), then any reference to the “Registration Statement”
shall be deemed to include the Rule 462 Registration Statement, as amended from
time to time. The term “preliminary prospectus” as used herein means a
preliminary prospectus as contemplated by Rule 430 or Rule 430A of the Rules and
Regulations included at any time as part of, or deemed to be part of or included
in, the Registration Statement. The term “Prospectus” means the final prospectus
in connection with this Offering as first filed with the Commission pursuant to
Rule 424(b) of the Rules and Regulations or, if no such filing is required, the
form of final prospectus included in the Registration Statement at the effective
date, except that if any revised prospectus or prospectus supplement shall be
provided to the Representative by the Company for use in connection with the
Offered Securities which differs from the Prospectus (whether or not such
revised prospectus or prospectus supplement is required to be filed by the
Company pursuant to Rule 424(b)), the term “Prospectus” shall also refer to such
revised prospectus or prospectus supplement, as the case may be, from and after
the time it is first provided to the Representative for such use. Any reference
herein to the terms “amend”, “amendment” or “supplement” with respect to the
Registration Statement, any preliminary prospectus or the Prospectus shall be
deemed to refer to and include: (i) the filing of any document under the
Securities Exchange Act of 1934, as amended, and together with the rules and
regulations promulgated thereunder (collectively, the “Exchange Act”) after the
effective date of the Registration Statement, the date of such preliminary
prospectus or the date of the Prospectus, as the case may be, which is
incorporated therein by reference, and (ii) any such document so filed.

 

(b) Effectiveness of Registration. The Registration Statement, any Rule 462
Registration Statement and any post-effective amendment thereto have been
declared effective by the Commission under the Act or have become effective
pursuant to Rule 462 of the Rules and Regulations. The Company has responded to
all requests, if any, of the Commission for additional or supplemental
information. No stop order suspending the effectiveness of the Registration
Statement or any Rule 462 Registration Statement is in effect and no proceedings
for such purpose have been instituted or are pending or, to the knowledge of the
Company, are threatened by the Commission.

 



- 3 -

 

 

(c) Accuracy of Registration Statement. Each of the Registration Statement, any
Rule 462 Registration Statement and any post-effective amendment thereto, at the
time it became effective, when any document filed under the Exchange Act was or
is filed and at all subsequent times, complied and will comply in all material
respects with the Act and the Rules and Regulations, and did not and will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading. The Prospectus, as amended or supplemented, as of its
date and at all subsequent times when a prospectus is delivered or required (or,
but for the provisions of Rule 172, would be required) by applicable law to be
delivered in connection with sales of Securities, complied and will comply in
all material respects with the Act, the Exchange Act and the Rules and
Regulations, and did not or will not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein
not misleading, in the light of the circumstances under which they were made.
Each preliminary prospectus (including the preliminary prospectus or
prospectuses filed as part of the Registration Statement or any amendment
thereto) complied when so filed in all material respects with Act, the Exchange
Act and the Rules and Regulations, and each preliminary prospectus and the
Prospectus delivered to the Representative for use in connection with this
Offering is identical to the electronically transmitted copies thereof filed
with the Commission on EDGAR, except to the extent permitted by Regulation S-T.
The foregoing representations and warranties in this Section 3(c) do not apply
to any statements or omissions made in reliance on and in conformity with
information relating to the Underwriters furnished in writing to the Company by
the Underwriters through the Representative specifically for inclusion in the
Registration Statement or Prospectus or any amendment or supplement thereto. For
all purposes of this Agreement, the information set forth in the Prospectus (i)
in the third paragraph under the caption “Underwriting” setting forth the amount
of the selling concession, and (ii) in the twelfth and thirteenth paragraphs
under the caption “Underwriting” regarding stabilization, short positions and
penalty bids constitutes the only information (the “Underwriters’ Information”)
relating to the Underwriters furnished in writing to the Company by the
Underwriters through the Representative specifically for inclusion in the
preliminary prospectus, the Registration Statement or the Prospectus.

 

(d) Company Not Ineligible Issuer. (i) At the time of filing the Registration
Statement relating to the Securities and (ii) as of the date of the execution
and delivery of this Agreement (with such date being used as the determination
date for purposes of this clause (ii)), the Company was not and is not an
“ineligible issuer” (as defined in Rule 405 of the Rules and Regulations).

 

(e) Disclosure at the Time of Sale. As of the Applicable Time, neither (i) the
Issuer General Use Free Writing Prospectus(es) (as defined below) issued at or
prior to the Applicable Time, the most recent preliminary prospectus related to
this Offering, and the information included on Schedule II hereto, all
considered together (collectively, the “General Disclosure Package”), nor (ii)
any individual Issuer Limited Use Free Writing Prospectus, when considered
together with the General Disclosure Package, included any untrue statement of a
material fact or omitted to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. The preceding sentence does not apply to statements in or
omissions from the General Disclosure Package based upon and in conformity with
written information furnished to the Company by the Underwriters through the
Representative specifically for use therein, it being understood and agreed that
the only such information furnished by the Underwriters consists of the
Underwriters’ Information.

 

As used in this subsection and elsewhere in this Agreement:

 

“Applicable Time” means 8:15 p.m. (New York City Time) on June 8, 2020 or such
other time as agreed by the Company and the Representative.

 



- 4 -

 

 

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 of the Rules and Regulations, relating to the Offered
Securities that (i) is required to be filed with the Commission by the Company,
(ii) is “a written communication that is a road show” within the meaning of Rule
433(d)(8)(i), whether or not required to be filed with the Commission or (iii)
is exempt from filing pursuant to Rule 433(d)(5)(i) because it contains a
description of the Securities or of the Offering that does not reflect the final
terms, in each case in the form filed or required to be filed with the
Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g).

 

“Issuer General Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is intended for general distribution to prospective investors,
as evidenced by its being specified in Schedule I hereto.

 

“Issuer Limited Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not an Issuer General Use Free Writing Prospectus.

 

(f) Issuer Free Writing Prospectuses. Each Issuer Free Writing Prospectus, as of
its issue date and at all subsequent times through the Prospectus Delivery
Period (as defined below), does not include any information that conflicts with
the information contained in the Registration Statement. The foregoing sentence
does not apply to statements in or omissions from any Issuer Free Writing
Prospectus based upon and in conformity with the Underwriters’ Information. If
at any time following the issuance of an Issuer Free Writing Prospectus there
occurred an event or development as a result of which such Issuer Free Writing
Prospectus conflicted with the information contained in the Registration
Statement relating to the Securities or included an untrue statement of material
fact or omitted to state a material fact necessary in order to make the
statements therein, in light of the circumstances prevailing at that subsequent
time, not misleading, the Company has promptly notified the Representative and
has promptly amended or supplemented, at its own expense, such Issuer Free
Writing Prospectus to eliminate or correct such conflict, untrue statement or
omission.

 

(g) Distribution of Offering Material by the Company. The Company has not
distributed and will not distribute, prior to the later of the Closing Date, any
Option Closing Date and the completion of the Underwriters’ distribution of the
Offered Securities, any offering material in connection with the offering or
sale of the Offered Securities, the Registration Statement, the preliminary
prospectus, the Permitted Free Writing Prospectuses reviewed and consented to by
the Representative and included in Schedule I hereto, and the Prospectus. None
of the Marketing Materials, as of their respective issue dates and at all
subsequent times through the Prospectus Delivery Period (as defined below),
include any information that conflicts with the information contained in the
Registration Statement. If at any time following the issuance of any Marketing
Material there occurred an event or development as a result of which such
Marketing Material conflicted with the information contained in the Registration
Statement relating to the Securities or included an untrue statement of material
fact or omitted to state a material fact necessary in order to make the
statements therein, in light of the circumstances prevailing at that subsequent
time, not misleading, the Company has promptly notified the Representative and
has promptly amended or supplemented, at its own expense, such Marketing
Material to eliminate or correct such conflict, untrue statement or omission.

 



- 5 -

 

 

(h) Subsidiaries. All of the direct and indirect subsidiaries of the Company
(each, a “Subsidiary”) are set forth in the Registration Statement, the General
Disclosure Package and the Prospectus. The Company owns, directly or indirectly,
all of the capital stock or other equity interests of each Subsidiary free and
clear of any lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other similar restriction (each, a “Lien”),
and all of the issued and outstanding shares of capital stock of each Subsidiary
are validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities.

 

(i) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of this
Agreement or any other agreement, document, certificate or instrument required
to be delivered pursuant to this Agreement (collectively, the “Transaction
Documents”), (ii) a material adverse effect on the results of operations,
assets, business, prospects or condition (financial or otherwise) of the Company
and the Subsidiaries, taken as a whole, or (iii) a material adverse effect on
the Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and no action, claim, suit or proceeding (including,
without limitation, a partial proceeding, such as a deposition), whether
commenced or threatened (each, a “Proceeding”) has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

(j) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals (as hereinafter defined in Section 3(l)).
This Agreement and each other Transaction Document to which it is a party has
been (or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms hereof and thereof, assuming due
authorization, execution and delivery by the Representative, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 



- 6 -

 

 

(k) No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as would not have or reasonably be expected to
result in a Material Adverse Effect.

 

(l) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filing with the Commission of the Registration Statement and the
Prospectus, (ii) application(s) to the Nasdaq Capital Market for the listing of
the Securities for trading thereon in the time and manner required thereby,
(iii) such filings, if any, as are required to be made under applicable state
securities laws, (iv) such notices, filings or authorizations as are required to
be obtained or made under applicable rules of the Financial Industry Regulatory
Authority, Inc. (“FINRA”) and The Nasdaq Stock Market, and (v) such notices,
filings or authorizations as have been obtained, given or made as of the date
hereof (collectively, the “Required Approvals”).

 

(m) [Reserved.]

 

(n) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company. The Company has reserved from its duly
authorized capital stock the maximum number of shares of Common Stock issuable
pursuant to this Agreement.

 



- 7 -

 

 

(o) Capitalization. The capitalization of the Company as of the date hereof is
as set forth in the Registration Statement, the General Disclosure Package and
the Prospectus. The Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act, other than pursuant to
the Company’s equity incentive plans, the issuance of shares of Common Stock to
employees, directors or consultants pursuant to the Company’s equity incentive
plans and pursuant to the conversion and/or exercise of any securities of the
Company or the Subsidiaries which would entitle the holder thereof to acquire at
any time Common Stock, including, without limitation, any debt, preferred stock,
right, option, warrant or other instrument that is at any time convertible into
or exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock (“Common Stock Equivalents”) and is outstanding as of the
date of the most recently filed periodic report under the Exchange Act. No
individual or corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company,
government (or an agency or subdivision thereof) or other entity of any kind
(each, a “Person”) has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as a result of the purchase
and sale of the Securities or as disclosed in the Registration Statement, the
General Disclosure Package and the Prospectus, there are no outstanding options,
warrants, scrip rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock or the capital stock of any Subsidiary,
or contracts, commitments, understandings or arrangements by which the Company
or any Subsidiary is or may become bound to issue additional shares of Common
Stock or Common Stock Equivalents or capital stock of any Subsidiary. The
issuance and sale of the Securities will not obligate the Company or any
Subsidiary to issue shares of Common Stock or other securities to any Person
(other than the Underwriters) and will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price
under any of such securities. There are no securities of the Company or any
Subsidiary that have any anti-dilution or similar adjustment rights (other than
adjustments for stock splits, recapitalizations, and the like) to the exercise
or conversion price, have any exchange rights, or reset rights. Except as set
forth in the Registration Statement, the General Disclosure Package and the
Prospectus, there are no outstanding securities or instruments of the Company or
any Subsidiary that contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any Subsidiary is or may become bound to redeem a security of the Company or
such Subsidiary. The Company does not have any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement. All of the
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and nonassessable, have been issued in compliance in all
material respects with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities. There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.

 



- 8 -

 

 

(p) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, together with the Registration
Statement, the General Disclosure Package and the Prospectus, being collectively
referred to herein as the “SEC Reports”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension. As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The Company has never been an issuer subject to Rule
144(i) under the Securities Act. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments. The agreements and documents described
in the SEC Reports conform to the descriptions thereof contained therein and
there are no agreements or other documents required by the Securities Act and
the rules and regulations thereunder to be described in the SEC Reports or to be
filed with the Commission as exhibits to the Registration Statement, that have
not been so described or filed. Each agreement or other instrument (however
characterized or described) to which the Company is a party or by which it is or
may be bound or affected and (i) that is referred to in the SEC Reports, or (ii)
is material to the Company’s business, has been duly authorized and validly
executed by the Company, is in full force and effect in all material respects
and is enforceable against the Company and, to the Company’s knowledge, the
other parties thereto, in accordance with its terms, except (x) as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors’ rights generally, (y) as enforceability of any
indemnification or contribution provision may be limited under the federal and
state securities laws, and (z) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to the equitable
defenses and to the discretion of the court before which any proceeding
therefore may be brought. Except as disclosed in the SEC Reports, none of such
agreements or instruments has been assigned by the Company, and neither the
Company nor, to the best of the Company’s knowledge, any other party is in
default thereunder and, to the best of the Company’s knowledge, no event has
occurred that, with the lapse of time or the giving of notice, or both, would
constitute a default thereunder. To the best of the Company’s knowledge,
performance by the Company of the material provisions of such agreements or
instruments will not result in a violation of any existing applicable law, rule,
regulation, judgment, order or decree of any governmental agency or court,
domestic or foreign, having jurisdiction over the Company or any of its assets
or businesses, including, without limitation, those relating to environmental
laws and regulations.

 



- 9 -

 

 

(q) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as reflected or specifically disclosed in a subsequent SEC Report filed
prior to the date hereof, (i) there has been no event, occurrence or development
that has had or that would reasonably be expected to result in a Material
Adverse Effect, (ii) the Company has not incurred any material liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the Commission,
(iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company equity incentive plans or as set forth in the Registration
Statement, the General Disclosure Package and the Prospectus. The Company does
not have pending before the Commission any request for confidential treatment of
information. Except for the issuance of the Securities contemplated by this
Agreement, no event, liability, fact, circumstance, occurrence or development
has occurred or exists or is reasonably expected to occur or exist with respect
to the Company or its Subsidiaries or their respective businesses, prospects,
properties, operations, assets or financial condition that would be required to
be disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least 1 Trading Day prior to the date that this representation is made.

 

(r) Litigation. There is no action, suit, inquiry, notice of violation or
proceeding pending or, to the knowledge of the Company, threatened against or
affecting the Company, any Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities or (ii)
would, if there were an unfavorable decision, have or reasonably be expected to
result in a Material Adverse Effect. Except as disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus, neither the
Company nor any Subsidiary, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.

 

(s) Labor Relations. No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
would reasonably be expected to result in a Material Adverse Effect. None of the
Company’s or its Subsidiaries’ employees is a member of a union that relates to
such employee’s relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. To the knowledge of the Company, no executive
officer of the Company or any Subsidiary, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not subject the Company or any of its Subsidiaries to any liability with respect
to any of the foregoing matters. The Company and its Subsidiaries are in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 



- 10 -

 

 

(t) Compliance. Except as disclosed in the SEC Reports and except as set forth
in the Registration Statement, the General Disclosure Package and the
Prospectus, neither the Company nor any Subsidiary: (i) is in default under or
in violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) is in violation of any judgment,
decree or order of any court, arbitrator or other governmental authority or
(iii) is or has been in violation of any statute, rule, ordinance or regulation
of any governmental authority, including, without limitation, all foreign,
federal, state and local laws relating to taxes, environmental protection,
occupational health and safety, product quality and safety and employment and
labor matters, except in each case as would not have or reasonably be expected
to result in a Material Adverse Effect.

 

(u) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
in all material respects with all federal, state, local and foreign laws
relating to pollution or protection of human health or the environment
(including ambient air, surface water, groundwater, land surface or subsurface
strata), including laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands, or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations, issued, entered, promulgated or approved thereunder
(“Environmental Laws”); (ii) have received all permits licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses; and (iii) are in compliance with all terms and conditions
of any such permit, license or approval where in each clause (i), (ii) and
(iii), the failure to so comply would be reasonably expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(v) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits would not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any written notice of proceedings relating to the revocation or
modification of any Material Permit.

 



- 11 -

 

 

(w) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except for (i) Liens as do not materially affect the value of such property and
do not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries and (ii) Liens for the payment of
federal, state or other taxes, for which appropriate reserves have been made
therefor in accordance with GAAP and, the payment of which is neither delinquent
nor subject to penalties. Any real property and facilities held under lease by
the Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in compliance
in all material respects.

 

(x) Intellectual Property. To the knowledge of the Company, the Company and the
Subsidiaries have, or have rights to use, all patents, patent applications,
trademarks, trademark applications, service marks, trade names, trade secrets,
inventions, copyrights, licenses and other intellectual property rights and
similar rights necessary or required for use in connection with their respective
businesses as described in the SEC Reports and which the failure to so have
could have a Material Adverse Effect (collectively, the “Intellectual Property
Rights”). None of, and neither the Company nor any Subsidiary has received a
notice (written or otherwise) that any of, the Intellectual Property Rights has
expired, terminated or been abandoned, or is expected to expire or be abandoned,
within two (2) years from the date of this Agreement, except where such action
would not reasonably be expected to have a Material Adverse Effect. Neither the
Company nor any Subsidiary has received, since the date of the latest audited
financial statements included within the SEC Reports, a written notice of a
claim or otherwise has any knowledge that the Intellectual Property Rights
violate or infringe upon the rights of any Person, except as would not have or
reasonably be expected to not have a Material Adverse Effect. To the knowledge
of the Company, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights. The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties, except where failure to do so would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
The Company has no knowledge that it lacks or will be unable to obtain any
rights or licenses to use all Intellectual Property Rights that are necessary to
conduct its business.

 

(y) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate Purchase Price.
Neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.

 



- 12 -

 

 

(z) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company or any Subsidiary and,
to the knowledge of the Company, none of the employees of the Company or any
Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.

 

(aa) Sarbanes-Oxley; Internal Accounting Controls. The Company and the
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective and applicable to the Company as
of the date hereof, and any and all applicable rules and regulations promulgated
by the Commission thereunder that are effective as of the date hereof and as of
the Closing Date or the Option Closing Date, as applicable. Except as set forth
in the SEC Reports, the Company and the Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company and the Subsidiaries have established disclosure controls and procedures
(as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
the Subsidiaries and designed such disclosure controls and procedures to ensure
that information required to be disclosed by the Company in the reports it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the Commission’s rules and forms.
The Company’s certifying officers have evaluated the effectiveness of the
disclosure controls and procedures of the Company and the Subsidiaries as of the
end of the period covered by the most recently filed periodic report under the
Exchange Act (such date, the “Evaluation Date”). The Company presented in its
most recently filed periodic report under the Exchange Act the conclusions of
the certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no changes in the internal control over
financial reporting (as such term is defined in the Exchange Act) of the Company
and its Subsidiaries that have materially affected, or is reasonably likely to
materially affect, the internal control over financial reporting of the Company
and its Subsidiaries.

 



- 13 -

 

 

(bb) Certain Fees; FINRA Affiliation. Except as set forth in the Registration
Statement, the General Disclosure Package and the Prospectus, no brokerage or
finder’s fees or commissions are or will be payable by the Company or any
Subsidiary to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents. To the Company’s knowledge, there are
no other arrangements, agreements or understandings of the Company or, to the
Company’s knowledge, any of its stockholders that may affect the Underwriters’
compensation, as determined by FINRA. The Company has not made any direct or
indirect payments (in cash, securities or otherwise) to (i) any person, as a
finder’s fee, investing fee or otherwise, in consideration of such person
raising capital for the Company or introducing to the Company persons who
provided capital to the Company, (ii) any FINRA member, or (iii) any person or
entity that has any direct or indirect affiliation or association with any FINRA
member within the 12-month period prior to the date on which the Registration
Statement was filed with the Commission (the “Filing Date”) or thereafter. To
the Company’s knowledge, no (i) officer or director of the Company or its
subsidiaries, (ii) owner of 5% or more of the Company’s unregistered securities
or that of its subsidiaries or (iii) owner of any amount of the Company’s
unregistered securities acquired within the 180-day period prior to the Filing
Date, has any direct or indirect affiliation or association with any FINRA
member. The Company will advise the Underwriters and their respective counsel if
it becomes aware that any officer, director or stockholder of the Company or its
subsidiaries is or becomes an affiliate or associated person of a FINRA member
participating in the Offering.

 

(cc) Investment Company. The Company is not, and is not an affiliate of, and
immediately after receipt of payment for the Offered Securities, will not be or
be an affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

(dd) Registration Rights. Except as set forth in the Registration Statement, the
General Disclosure Package and the Prospectus, no Person has any right to cause
the Company or any Subsidiary to effect the registration under the Securities
Act of any securities of the Company or any Subsidiary.

 

(ee) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. Except as disclosed in the SEC
Reports, the Company has not, in the 12 months preceding the date hereof,
received notice from the Nasdaq Capital Market to the effect that the Company is
not in compliance with the listing or maintenance requirements of the Nasdaq
Capital Market. Except as disclosed in the SEC Reports, the Company is, and has
no reason to believe that it will not in the foreseeable future continue to be,
in compliance with all such listing and maintenance requirements. The Common
Stock is currently eligible for electronic transfer through the Depository Trust
Company or another established clearing corporation and the Company is current
in payment of the fees to the Depository Trust Company (or such other
established clearing corporation) in connection with such electronic transfer.
The issuance and sale of the Securities hereunder does not contravene the rules
and regulations of The Nasdaq Stock Market.

 

(ff) [Reserved.]

 

(gg) No Integrated Offering. Neither the Company or any Person acting on its
behalf, nor, to the Company’s knowledge, any Person that, directly or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with the Company (as such terms are used in and construed under
Rule 405 under the Securities Act) (each, an “Affiliate”) or any Person acting
on their behalf, has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would cause this offering of the Offered Securities to be integrated with prior
offerings by the Company for purposes of any applicable shareholder approval
provisions of The Nasdaq Stock Market.

 



- 14 -

 

 

(hh) Solvency. Based on the consolidated financial condition of the Company as
of the Closing Date and as of the Option Closing Date, after giving effect to
the receipt by the Company of the proceeds from the sale of the Offered
Securities hereunder, the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, may be insufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt). Except as set forth
in the Registration Statement, the General Disclosure Package and the
Prospectus, the Company has no knowledge of any facts or circumstances which
lead it to believe that it will file for reorganization or liquidation under the
bankruptcy or reorganization laws of any jurisdiction within one year from the
Closing Date or the Option Closing Date, as applicable. The Registration
Statement, the General Disclosure Package and the Prospectus sets forth as of
the date hereof all outstanding secured and unsecured Indebtedness of the
Company or any Subsidiary, or for which the Company or any Subsidiary has
commitments. For the purposes of this Agreement, “Indebtedness” means (x) any
liabilities for borrowed money or amounts owed in excess of $50,000 (other than
trade accounts payable incurred in the ordinary course of business), (y) all
guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
the Company’s consolidated balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (z) the present
value of any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP. Except as set forth in the Registration
Statement, the General Disclosure Package and the Prospectus, neither the
Company nor any Subsidiary is in default with respect to any Indebtedness.

 

(ii) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, each of the Company and its Subsidiaries (i) has made or filed all
United States federal, state and local income and all foreign income and
franchise tax returns, reports and declarations required by any jurisdiction to
which it is subject, (ii) has paid all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.

 

(jj) Foreign Corrupt Practices. Neither the Company nor any Subsidiary, nor to
the knowledge of the Company or any Subsidiary, any agent or other person acting
on behalf of the Company or any Subsidiary, has (i) directly or indirectly, used
any funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any person acting on its behalf of which the Company is
aware) which is in violation of law, or (iv) violated in any material respect
any provision of Foreign Corrupt Practices Act of 1977, as amended.

 



- 15 -

 

 

(kk) Accountants. The Company’s accounting firm is Dixon Hughes Goodman LLP (the
“Accountants”). To the knowledge and belief of the Company, such accounting firm
(i) is a registered public accounting firm as required by the Exchange Act and
(ii) shall express its opinion with respect to the financial statements to be
included in the Company’s Annual Report for the fiscal year ending December 31,
2020.

 

(ll) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Underwriters in connection with the Offering.

 

(mm) [Reserved.]

 

(nn) Office of Foreign Assets Control. Neither the Company nor any Subsidiary
nor, to the Company’s knowledge, any director, officer, agent, employee or
Affiliate of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”).

 

(oo) U.S. Real Property Holding Corporation. The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon the Representative’s request.

 

(pp) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries
or Affiliates is subject to the Bank Holding Company Act of 1956, as amended
(the “BHCA”), and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or Affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent or more of the total equity of a bank or any entity that is subject to
the BHCA and to regulation by the Federal Reserve. Neither the Company nor any
of its Subsidiaries or Affiliates exercises a controlling influence over the
management or policies of a bank or any entity that is subject to the BHCA and
to regulation by the Federal Reserve.

 

(qq) Money Laundering. The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no Action or Proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any Subsidiary with respect to the Money Laundering Laws is pending or, to
the knowledge of the Company or any Subsidiary, threatened.

 



- 16 -

 

 

(rr) Share Option Plans. Each share option granted by the Company under the
Company’s share option plans was granted (i) in accordance with the terms of the
Company’s share option plans and (ii) with an exercise price at least equal to
the fair market value of the Common Stock on the date such share option would be
considered granted under GAAP and applicable law. No share option granted under
the Company’s share option plan has been backdated. The Company has not
knowingly granted, and there is no and has been no Company policy or practice to
knowingly grant, share options prior to, or otherwise knowingly coordinate the
grant of share options with, the release or other public announcement of
material information regarding the Company or its Subsidiaries or their
financial results or prospects.

 

(ss) Officer’s Certificates. Any certificate signed by any officer of the
Company or any of its Subsidiaries delivered to the Representative or its
counsel shall be deemed a representation and warranty by the Company to the
Underwriters as to the matters covered thereby.

 

4. Agreements of the Company. The Company agrees with the Underwriters as
follows:

 

(a) Amendments and Supplements to Registration Statement. The Company shall not,
either prior to any effective date or thereafter during such period as the
Prospectus is required by law to be delivered (whether physically or through
compliance with Rule 172 of the Rules and Regulations or any similar rule) (the
“Prospectus Delivery Period”) in connection with sales of the Securities by an
Underwriter or dealer, amend or supplement the Registration Statement, the
General Disclosure Package or the Prospectus, unless a copy of such amendment or
supplement thereof shall first have been submitted to the Representative within
a reasonable period of time prior to the filing or, if no filing is required,
the use thereof and the Representative shall not have objected thereto in good
faith.

 

(b) Amendments and Supplements to the Registration Statement, the General
Disclosure Package, and the Prospectus and Other Securities Act Matters. During
the Prospectus Delivery Period, the Company will comply with all requirements
imposed upon it by the Securities Act, as now and hereafter amended, and by the
Rules and Regulations, as from time to time in force, and by the Exchange Act so
far as necessary to permit the continuance of sales of or dealings in the
Securities as contemplated by the provisions hereof, the General Disclosure
Package, the Registration Statement and the Prospectus. If, during the
Prospectus Delivery Period, any event or development shall occur or condition
exist as a result of which the General Disclosure Package or the Prospectus, as
then amended or supplemented, would include any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances then prevailing or under
which they were made, as the case may be, not misleading, or if it shall be
necessary to amend or supplement the General Disclosure Package or the
Prospectus in order to make the statements therein, in the light of the
circumstances then prevailing or under which they were made, as the case may be,
not misleading, or if in the opinion of the Representative it is otherwise
necessary to amend or supplement the Registration Statement, the General
Disclosure Package or the Prospectus, or to file a new registration statement
containing the Prospectus, in order to comply with the Act, the Rules and
Regulations, the Exchange Act or the Exchange Act Rules, including in connection
with the delivery of the Prospectus, the Company agrees to (i) promptly notify
the Representative of any such event or condition and (ii) promptly prepare
(subject to Section 4(a) and 4(f) hereof), file with the Commission (and use its
best efforts to have any amendment to the Registration Statement or any new
registration statement to be declared effective) and furnish at its own expense
to the Representative (and, if applicable, to dealers), amendments or
supplements to the Registration Statement, the General Disclosure Package or the
Prospectus, or any new registration statement, necessary in order to make the
statements in the General Disclosure Package or the Prospectus as so amended or
supplemented, in the light of the circumstances then prevailing or under which
they were made, as the case may be, not misleading, or so that the Registration
Statement or the Prospectus, as amended or supplemented, will comply with the
Act, the Rules and Regulations, the Exchange Act or the Exchange Act Rules or
any other applicable law.

 



- 17 -

 

 

(c) Notifications to the Underwriters. The Company shall use its best efforts to
cause the Registration Statement to become effective, and shall notify the
Representative promptly, and shall confirm such advice in writing, (i) when any
post-effective amendment to the Registration Statement has become effective and
when any post-effective amendment thereto becomes effective, (ii) of any request
by the Commission for amendments or supplements to the Registration Statement or
the Prospectus or for additional information, (iii) of the commencement by the
Commission or by any state securities commission of any proceedings for the
suspension of the qualification of any of the Offered Securities for offering or
sale in any jurisdiction or of the initiation, or the threatening, of any
proceeding for that purpose, including, without limitation, the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose or the threat
thereof, (iv) of the happening of any event during the Prospectus Delivery
Period that in the judgment of the Company makes any statement made in the
Registration Statement or the Prospectus misleading (including by omission) or
untrue or that requires the making of any changes in the Registration Statement
or the Prospectus in order to make the statements therein, in light of the
circumstances in which they are made, not misleading (including by omission),
and (v) of receipt by the Company or any representative of the Company of any
other communication from the Commission relating to the Company, the
Registration Statement, any preliminary prospectus or the Prospectus. If at any
time the Commission shall issue any order suspending the effectiveness of the
Registration Statement, the Company shall use best efforts to obtain the
withdrawal of such order at the earliest possible moment. The Company shall
comply with the provisions of and make all requisite filings with the Commission
pursuant to Rules 424(b), 430A, 430B and 462(b) of the Rules and Regulations and
to notify the Representative promptly of all such filings.

 

(d) Executed Registration Statement. The Company shall furnish to the
Representative, without charge, one signed copy of the Registration Statement,
and of any post-effective amendment thereto, including financial statements and
schedules, and all exhibits thereto, and shall furnish to the Representative,
without charge, a copy of the Registration Statement and any post-effective
amendment thereto, including financial statements and schedules but without
exhibits.

 



- 18 -

 

 

(e) Undertakings. The Company shall comply with all the provisions of any
undertakings contained and required to be contained in the Registration
Statement.

 

(f) Prospectus. The Company shall prepare the Prospectus in a form approved by
the Representative and shall file such Prospectus with the Commission pursuant
to Rule 424(b) of the Rules and Regulations with a filing date not later than
the second business day following the execution and delivery of this Agreement.
Promptly after the effective date of the Registration Statement, and thereafter
from time to time during the period when the Prospectus is required (or, but for
the provisions of Rule 172 under the Act, would be required) to be delivered,
the Company shall deliver to the Representative, without charge, as many copies
of the Prospectus and any amendment or supplement thereto as the Representative
may reasonably request. The Company consents to the use of the Prospectus and
any amendment or supplement thereto by the Representative and by all dealers to
whom the Offered Securities may be sold, both in connection with the offering or
sale of the Offered Securities and for any period of time thereafter during the
Prospectus Delivery Period. If, during the Prospectus Delivery Period any event
shall occur that in the judgment of the Company or counsel to the Underwriters
should be set forth in the Prospectus in order to make any statement therein, in
the light of the circumstances under which it was made, not misleading
(including by omission), or if it is necessary to supplement or amend the
Prospectus to comply with law, the Company shall forthwith prepare and duly file
with the Commission an appropriate supplement or amendment thereto, and shall
deliver to the Representative, without charge, such number of copies thereof as
the Representative may reasonably request.

 

(g) Permitted Free Writing Prospectuses. The Company represents and agrees that
it has not made and, unless it obtains the prior consent of the Representative,
will not make, any offer relating to the Offered Securities that would
constitute a “free writing prospectus” as defined in Rule 405 of the Rules and
Regulations, required to be filed with the Commission or retained by the Company
under Rule 433 of the Rules and Regulations; provided that the prior written
consent of the Representative hereto shall be deemed to have been given in
respect of the Issuer Free Writing Prospectuses included in Schedule I hereto.
Any such free writing prospectus consented to by the Representative is herein
referred to as a “Permitted Free Writing Prospectus.” The Company agrees that
(i) it has treated and will treat, as the case may be, each Permitted Free
Writing Prospectus as an Issuer Free Writing Prospectus, and (ii) has complied
and will comply, as the case may be, with the requirements of Rules 164 and 433
of the Act applicable to any Permitted Free Writing Prospectus, including in
respect of timely filing with the Commission, legending and record keeping. If
at any time following the issuance of an Issuer Free Writing Prospectus there
occurs an event or development as a result of which such Issuer Free Writing
Prospectus would conflict with the information contained in the Registration
Statement relating to the Offered Securities or would include an untrue
statement of material fact or would omit to state a material fact necessary in
order to make the statements therein, in light of the circumstances prevailing
at that subsequent time, not misleading, the Company will promptly notify the
Representative and will promptly amend or supplement, at its own expense, such
Issuer Free Writing Prospectus to eliminate or correct such conflict, untrue
statement, or omission. The Company represents that it has satisfied and agrees
that it will satisfy the conditions in Rule 433 to avoid a requirement to file
with the Commission any electronic road show.

 



- 19 -

 

 

(h) Compliance with Blue Sky Laws. Prior to any public offering of the
Securities by the Underwriters, the Company shall cooperate with the
Representative and counsel to the Underwriters in connection with the
registration or qualification (or the obtaining of exemptions from the
application thereof) of the Offered Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions as the Representative may so
request, provided, however, that in no event shall the Company be obligated to
qualify a public offering outside the United States or to do business as a
foreign corporation in any jurisdiction where it is not now so qualified, to
qualify or register as a dealer in securities, to take any action which would
subject it to general service of process in any jurisdiction where it is not now
so subject or subject itself to ongoing taxation in respect of doing business in
any jurisdiction in which it is not so subject.

 

(i) Delivery of Financial Statements. During a period of five years commencing
on the effective date of the Registration Statement applicable to the
Underwriters, the Company shall furnish to the Representative and each other
Underwriter who may so request copies of such financial statements and other
periodic and special reports as the Company may from time to time distribute
generally to the holders of any class of its capital stock, and will furnish to
the Representative and each other Underwriter who may so request a copy of each
annual or other report it shall be required to file with the Commission;
provided, however, that the availability of electronically transmitted copies
filed with the Commission pursuant to EDGAR shall satisfy the Company’s
obligation to furnish copies hereunder.

 

(j) Availability of Earnings Statements. The Company shall make generally
available to holders of its securities as soon as may be practicable but in no
event later than the last day of the fifteenth (15th) full calendar month
following the calendar quarter in which the most recent effective date occurs in
accordance with Rule 158 of the Rules and Regulations, an earnings statement
(which need not be audited but shall be in reasonable detail) covering a period
of twelve (12) months ended commencing after the effective date, and satisfying
the provisions of Section 11(a) of the Act (including Rule 158 of the Rules and
Regulations).

 

(k) Consideration; Payment of Expenses. In consideration of the services to be
provided for hereunder, the Underwriters or their respective designees their pro
rata portion (based on the Securities purchased) of the following compensation
with respect to the Offered Securities they are offering:

 

(i) An underwriting discount equal to seven percent (7%) of the aggregate gross
proceeds raised in the Offering (the “Underwriting Discount”); and

 

(ii) The Representative reserves the right to reduce any item of compensation or
adjust the terms thereof as specified herein in the event that a determination
shall be made by FINRA to the effect that the Underwriters’ aggregate
compensation is in excess of FINRA rules or that the terms thereof require
adjustment.

 



- 20 -

 

 

(iii) Whether or not the transactions contemplated by this Agreement, the
Registration Statement and the Prospectus are consummated or this Agreement is
terminated, the Company hereby agrees to pay the following:

 

(1) all expenses in connection with the preparation, printing, formatting for
EDGAR and filing of the Registration Statement, any Preliminary Prospectus and
the Prospectus and any and all exhibits, amendments and supplements thereto and
the mailing and delivering of copies thereof to the Underwriters and dealers;

 

(2) all filing fees in connection with filings with FINRA’s Public Offering
System;

 

(3) all fees, disbursements and expenses of the Company’s counsel, accountants
and other agents and representatives in connection with the registration of the
Securities under the Act and the Offering;

 

(4) all expenses in connection with the qualifications of the Securities for
offering and sale under state or foreign securities or blue sky laws (including,
without limitation, all filing and registration fees, and the fees and
disbursements of Underwriters’ counsel;

 

(5) all fees and expenses in connection with listing the Securities on a
national securities exchange;

 

(6) all expenses, including travel and lodging expenses, of the Company’s
officers, directors and employees and any other expense of the Company incurred
in connection with attending or hosting meetings with prospective purchasers of
the Securities and any fees and expenses associated with the i-Deal system and
NetRoadshow;

 

(7) any stock transfer taxes or other taxes incurred in connection with this
Agreement or the offering, including any stock transfer taxes payable upon the
transfer of securities to the Underwriters;

 

(8) the costs associated with preparing, printing and delivering certificates
representing the Securities;

 

(9) the cost and charges of any transfer agent or registrar for the Securities;

 

(10) subject to the following proviso, other costs (including Underwriters’
counsel’s fees and expenses) and expenses incident to the Offering that are not
otherwise specifically provided for in this Section 4(k);

 

(11) costs relating to background checks of the Company’s officers and
directors;

 

provided, however, that all such costs and expenses (including Underwriters’
counsel’s fees and expenses) that are incurred by the Underwriters shall not
exceed $85,000 in the aggregate.

 

- 21 -

 

 

(l) Reimbursement of Expenses upon Termination of Agreement. If this Agreement
shall be terminated by the Company pursuant to any of the provisions hereof or
if for any reason the Company shall be unable to perform its obligations or to
fulfill any conditions hereunder, or if the Underwriters shall terminate this
Agreement pursuant to the last paragraph of Section 5, Section 7(a), Section
7(e) or Section 7(f), the Company shall reimburse the Underwriters for all
documented, pre-approved out-of-pocket expenses (including the reasonable fees,
disbursements and other charges of counsel to the Underwriter) actually incurred
by the Underwriters in connection herewith and as allowed under FINRA Rule 5110;
provided, however, that the maximum amount of costs and expenses to be
reimbursed by Company to the Underwriters pursuant to this Section 4(l) shall
not exceed $85,000 (including the reasonable fees, disbursements and other
charges of counsel to the Underwriters).

 

(m) No Stabilization or Manipulation. The Company shall not at any time,
directly or indirectly, take any action intended to cause or result in, or which
might reasonably be expected to cause or result in, or which will constitute,
stabilization or manipulation, under the Act or otherwise, of the price of the
Shares or the Securities to facilitate the sale or resale of any of the
Securities.

 

(n) Use of Proceeds. The Company shall apply the net proceeds from the offering
and sale of the Securities to be sold by the Company in the manner set forth in
the General Disclosure Package and the Prospectus under “Use of Proceeds” and
shall file such reports with the Commission with respect to the sale of the
Securities and the application of the proceeds therefrom as may be required in
accordance with Rule 463 under the Act.

 

(o) Lock-Up Agreements of Company, Management and Affiliates. The Company shall
not, for a period of one hundred eighty (180) days after the Closing Date (the
“Lock-Up Period”), without the prior written consent of Maxim (which consent may
be withheld in its sole discretion), (1) offer, pledge, sell, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase, lend, or otherwise
transfer or dispose of, directly or indirectly, or file with the Commission a
registration statement under the Act to register, any shares of common stock,
warrants, or any securities convertible into or exercisable or exchangeable for
common stock or (2) enter into any swap or other derivatives transaction that
transfers to another, in whole or in part, directly or indirectly, any of the
economic benefits or risks of ownership of shares of common stock, whether any
such transaction described in clause (1) or (2) above is to be settled by
delivery of common stock or other securities, in cash or otherwise, or publicly
disclose the intention to enter into any transaction described in clause (1) or
(2) above. The foregoing sentence shall not apply to (A) the Securities to be
sold hereunder, (B) any shares of common stock issued pursuant to a trading plan
established prior to March 31, 2020 pursuant to Rule 10b5-1 of the Exchange Act,
and (C) the issuance of Common Stock upon the exercise of warrants as disclosed
as outstanding in the Registration Statement, the General Disclosure Package or
the Prospectus, provided that such warrants have not been amended since the date
of this Agreement to increase the number of such warrants or warrant shares or
to decrease the exercise price of such warrants or to extend the term of such
warrants. The Company has caused each of its officers and directors of the
Company to enter into agreements with the Representative in the form set forth
in Exhibit A.

 

(p) Lock-Up Releases. If Maxim, in its sole discretion, agrees to release or
waive the restrictions set forth in a lock-up letter described in Section 4(o)
hereof for an officer or director of the Company and provides the Company with
notice of the impending release or waiver at least three business days before
the effective date of the release or waiver, the Company agrees to announce the
impending release or waiver by a press release substantially in the form of
Exhibit B hereto through a major news service at least two business days before
the effective date of such release or waiver, or any other method that satisfies
the obligations described in FINRA Rule 5131(d)(2) at least two business days
before the effective date of the release or waiver.

 

- 22 -

 

 

(q) NASDAQ listing. The Company will use its reasonable best efforts to effect
and maintain the listing of the common stock on the NASDAQ Capital Market for at
least three (3) years after the Closing Date.

 

(r) The Company shall use its best efforts to maintain the effectiveness of the
Registration Statement and a current Prospectus relating thereto during the
Prospectus Delivery Period.

 

5. Conditions of the Obligations of the Underwriters. The obligation of the
Underwriters to purchase the Firm Securities on the Closing Date or the Option
Securities on the Option Closing Date, as the case may be, as provided herein is
subject to the accuracy of the representations and warranties of the Company,
the performance by the Company of its covenants and other obligations hereunder
and to the following additional conditions:

 

(a) Post Effective Amendments and Prospectus Filings. Notification that the
Registration Statement has become effective shall be received by the
Representative not later than 4:30 p.m., New York City time, on the date of this
Agreement or at such later date and time as shall be consented to in writing by
the Representative and all filings made pursuant to Rules 424, 430A, or 430B of
the Rules and Regulations, as applicable, shall have been made or will be made
prior to the Closing Date in accordance with all such applicable rules.

 

(b) No Stop Orders, Requests for Information and No Amendments. (i) No stop
order suspending the effectiveness of the Registration Statement shall have been
issued and no proceedings for that purpose shall be pending or are, to the
knowledge of the Company, threatened by the Commission, (ii) no order suspending
the qualification or registration of the Offered Securities under the securities
or Blue Sky laws of any jurisdiction shall be in effect and no proceeding for
such purpose shall be pending before or threatened or contemplated by the
authorities of any such jurisdiction, (iii) any request for additional
information on the part of the staff of the Commission or any such authorities
shall have been complied with to the satisfaction of the staff of the Commission
or such authorities and (iv) after the date hereof no amendment or supplement to
the Registration Statement or the Prospectus shall have been filed unless a copy
thereof was first submitted to the Representative and the Representative did not
object thereto in good faith, and the Representative shall have received
certificates, dated the Closing Date and the Option Closing Date and signed by
the Chief Executive Officer or the Chairman of the Board of Directors and the
Chief Financial Officer of the Company in their capacities as such, and not
individually, (who may, as to proceedings threatened, certify to their
knowledge), to the effect of clauses (i), (ii) and (iii).

 

(c) No Material Adverse Changes. Since the respective dates as of which
information is given in the Registration Statement and the Prospectus, except as
set forth in the Registration Statement, the General Disclosure Package and the
Prospectus (i) there shall not have been a Material Adverse Change, (ii) the
Company shall not have incurred any material liabilities or obligations, direct
or contingent, (iii) the Company shall not have entered into any material
transactions not in the ordinary course of business other than pursuant to this
Agreement and the transactions referred to herein, (iv) the Company shall not
have issued any securities (other than the Securities or the Shares issued in
the ordinary course of business pursuant to existing employee benefit plans of
the Company referred to in the Registration Statement, General Disclosure
Package and the Prospectus) or declared or paid any dividend or made any
distribution in respect of its capital stock of any class or debt (long-term or
short-term), and (v) no material amount of the assets of the Company shall have
been pledged, mortgaged or otherwise encumbered.

 

- 23 -

 

 

(d) No Actions, Suits or Proceedings. Since the respective dates as of which
information is given in the Registration Statement, the General Disclosure
Package and the Prospectus, there shall have been no actions, suits or
proceedings instituted, or to the Company’s knowledge, threatened against or
affecting, the Company or its subsidiaries or any of their respective officers
in their capacity as such, before or by any federal, state or local court,
commission, regulatory body, administrative agency or other governmental body,
domestic or foreign.

 

(e) All Representations True and Correct and All Conditions Fulfilled. Each of
the representations and warranties of the Company contained herein shall be true
and correct as of the date of the Agreement and at the Closing Date as if made
at the Closing Date and any Option Closing Date, as the case may be, and all
covenants and agreements contained herein to be performed by the Company and all
conditions contained herein to be fulfilled or complied with by the Company at
or prior to the Closing Date and any Option Closing Date, shall have been duly
performed, fulfilled or complied with.

 

(f) Opinions of Counsel to the Company. The Underwriters shall have received the
opinions and letters, each dated the Closing Date and any Option Closing Date,
as the case may be, each reasonably satisfactory in form and substance to the
Representative and counsel for the Underwriters, from Michelman & Robinson, LLP,
as corporate/securities counsel.

 

(g) Opinion of Counsel to the Underwriters. The Representative shall have
received an opinion, dated the Closing Date and any Option Closing Date, as the
case may be, from Pryor Cashman LLP, securities counsel to the Underwriters,
with respect to the Registration Statement, the Prospectus and this Agreement,
which opinions shall be satisfactory in all respects to the Representative.

 

(h) Accountants’ Comfort Letter. On the date of the Prospectus, the
Representative shall have received from the Accountants a letter dated the date
of its delivery, addressed to the Underwriters, in form and substance reasonably
satisfactory to the Representative and counsel to the Underwriters, containing
statements and information of the type ordinarily included in accountant’s
“comfort letters” to underwriters, delivered according to Statement of Auditing
Standards No. 72 (or any successor bulletin), with respect to the audited and
unaudited financial statements and certain financial information contained in
the Registration Statement and the Prospectus. At the Closing Date and any
Option Closing Date, as the case may be, the Representative shall have received
from the Accountants a letter dated such date, in form and substance reasonably
satisfactory to the Representative and counsel to the Underwriters, to the
effect that they reaffirm the statements made in the letter furnished by them
pursuant to the preceding sentence and have conducted additional procedures with
respect to certain financial figures included in the Prospectus, except that the
specified date referred to therein for the carrying out of procedures shall be
no more than three business days prior to the Closing Date or any Option Closing
Date, as the case may be.

 

- 24 -

 

 

(i) Officers’ Certificates. At the Closing Date and any Option Closing Date,
there shall be furnished to the Representative an accurate certificate, dated
the date of its delivery, signed by each of the Chief Executive Officer and the
Chief Financial Officer of the Company, in their capacities as such, and not
individually, in form and substance satisfactory to the Representative and
counsel to the Underwriters, to the effect that:

 

(i) each signer of such certificate has carefully examined the Registration
Statement and the Prospectus;

 

(ii) there has not been a Material Adverse Change; and

 

(iii) with respect to the matters set forth in Sections 5(b)(i) and 5(e).

 

(j) Transfer Agent’s Certificate. The Company’s transfer agent shall have
furnished or caused to be furnished to the Representative a certificate
satisfactory to the Representative of one of its authorized officers with
respect to the issuance of the Shares and such other customary matters related
thereto as the Representative may reasonably request.

 

(k) Eligible for DTC Clearance. At or prior to the Closing Date and each Option
Closing Date, the Shares shall be eligible for clearance and settlement through
the facilities of the DTC.

 

(l) Lock-Up Agreements. At the date of this Agreement, the Representative shall
have received the executed “lock-up” agreements referred to in Section 4(o)
hereof from the Company’s officers and directors.

 

(m) Compliance with Blue Sky Laws. The Securities shall be qualified for sale in
such states and jurisdictions as the Representative may reasonably request,
including, without limitation, qualification for exemption from registration or
prospectus delivery requirements in the provinces and territories of Canada and
other jurisdictions outside the United States, and each such qualification shall
be in effect and not subject to any stop order or other proceeding on the
Closing Date and the Option Closing Date.

 

(n) Stock Exchange Listing. The Shares shall have been duly authorized for
listing on the NASDAQ Capital Market, subject to official notice of issuance.

 

(o) Exchange Act Registration. One or more registration statements in respect of
the Shares have been filed on Form 8-A pursuant to Section 12(b) of the Exchange
Act, each of which registration statement complies in all material respects with
the Exchange Act.

 

- 25 -

 

 

(p) Good Standing. At the Closing Date and any Option Closing Date, the Company
shall have furnished to the Representative satisfactory evidence of the good
standing of the Company and its subsidiaries, in their respective jurisdictions
of organization (to the extent the concept of “good standing” or such equivalent
concept exists under the laws of the applicable jurisdictions), in each case in
writing or any standard form of telecommunication from the appropriate
governmental authorities of such jurisdictions. If the applicable jurisdiction
does not have a concept of “good standing,” the Company will furnish evidence in
writing or any standard form of telecommunication from the appropriate
governmental authorities that the relevant company was duly incorporated and
remains duly registered in the jurisdiction of its incorporation.

 

(q) Company Certificates. The Company shall have furnished to the Representative
such certificates, in addition to those specifically mentioned herein, as the
Representative may have reasonably requested as to the accuracy and completeness
at the Closing Date and any Option Closing Date of any statement in the
Registration Statement, the General Disclosure Package or the Prospectus, as to
the accuracy at the Closing Date and any Option Closing Date of the
representations and warranties of the Company herein, as to the performance by
the Company of its obligations hereunder, or as to the fulfillment of the
conditions concurrent and precedent to the obligations hereunder of the
Underwriters.

 

(r) No Objection. FINRA has confirmed that it has not raised any objection with
respect to the fairness and reasonableness of the underwriting terms and
arrangements relating to the offering of the Offered Securities.

 

If any of the conditions hereinabove provided for in this Section 5 shall not
have been fulfilled when and as required by this Agreement to be fulfilled, the
obligations of the Underwriters hereunder may be terminated by the
Representative by notifying the Company of such termination in writing at or
prior to the Closing Date or any Option Closing Date, as the case may be.

 

6. Indemnification.

 

(a) Indemnification of the Underwriters. The Company shall indemnify and hold
harmless each Underwriter, its affiliates, the directors, officers, employees
and agents of such Underwriter and each person, if any, who controls such
Underwriter within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act from and against any and all losses, claims, liabilities, expenses
and damages (including any and all investigative, legal and other expenses
reasonably incurred in connection with, and any amount paid in settlement of,
any action, suit or proceeding between any of the indemnified parties and any
indemnifying parties or between any indemnified party and any third party, or
otherwise, or any claim asserted), to which they, or any of them, may become
subject under the Act, the Exchange Act or other federal or state statutory law
or regulation, at common law or otherwise, insofar as such losses, claims,
liabilities, expenses or damages arise out of or are based on (i) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement (or any amendment thereto), including the information
deemed to be a part of the Registration Statement at the time of effectiveness
and at any subsequent time pursuant to Rules 430A and 430B of the Rules and
Regulations, as applicable, or the omission or alleged omission therefrom of a
material fact required to be stated therein or necessary to make the statements
therein not misleading or (ii) any untrue statement or alleged untrue statement
of a material fact contained in any preliminary prospectus, any preliminary
prospectus supplement, any Issuer Free Writing Prospectus or the Prospectus (or
any amendment or supplement to any of the foregoing) or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading or (iii) any untrue statement or alleged untrue statement of a
material fact contained in any materials or information provided to investors
by, or with the approval of, the Company in connection with the marketing of the
offering of the Securities, including any roadshow or investor presentations
made to investors by the Company (whether in person or electronically)
(collectively, Marketing Materials”) or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading or
(iv) in whole or in part any inaccuracy in any material respect in the
representations and warranties of the Company contained herein; provided,
however, that the Company shall not be liable to the extent that such loss,
claim, liability, expense or damage is based on any untrue statement or omission
or alleged untrue statement or omission made in reliance on and in conformity
with Underwriters’ Information. This indemnity agreement will be in addition to
any liability that the Company might otherwise have.

 

- 26 -

 

 

(b) Indemnification of the Company. Each Underwriter, severally and not jointly,
agrees to indemnify and hold harmless the Company, its affiliates, the
directors, officers, employees and agents of the Company and each other person
or entity, if any, who controls the Company within the meaning of Section 15 of
the Act or Section 20 of the Exchange Act, against any losses, liabilities,
claims, damages and expenses whatsoever, as incurred (including but not limited
to reasonable attorneys’ fees and any and all reasonable expenses whatsoever,
incurred in investigating, preparing or defending against any litigation,
commenced or threatened, or any claim whatsoever, and any and all amounts paid
in settlement of any claim or litigation), joint or several, to which they or
any of them may become subject under the Act, the Exchange Act or otherwise,
insofar as such losses, liabilities, claims, damages or expenses (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement at
the time of effectiveness and at any subsequent time pursuant to Rules 430A and
430B of the Rules and Regulations, any Preliminary Prospectus, the Prospectus,
or any amendment or supplement to any of them, or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case to the extent, but only to the extent, that any such loss, liability,
claim, damage or expense (or action in respect thereof) arises out of or is
based upon any such untrue statement or alleged untrue statement or omission or
alleged omission made therein in reliance upon the Underwriters’ Information;
provided, however, that in no case shall any Underwriter be liable or
responsible for any amount in excess of the underwriting discount and
commissions applicable to the Securities purchased by such Underwriter
hereunder. The parties agree that such information provided by or on behalf of
the Underwriters through the Representative consists solely of the material
referred to in the last sentence of Section 3(c) hereof.

 

- 27 -

 

 

(c) Indemnification Procedures. Any party that proposes to assert the right to
be indemnified under this Section 6 shall, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Section 6, notify
each such indemnifying party of the commencement of such action, enclosing a
copy of all papers served, but the omission so to notify such indemnifying party
shall not relieve the indemnifying party from any liability that it may have to
any indemnified party under the foregoing provisions of this Section 6 unless,
and only to the extent that, such omission results in the forfeiture of
substantive rights or defenses by the indemnifying party. If any such action is
brought against any indemnified party and it notifies the indemnifying party of
its commencement, the indemnifying party will be entitled to participate in and,
to the extent that it elects by delivering written notice to the indemnified
party promptly after receiving notice of the commencement of the action from the
indemnified party, jointly with any other indemnifying party similarly notified,
to assume the defense of the action, with counsel satisfactory to the
indemnified party, and after notice from the indemnifying party to the
indemnified party of its election to assume the defense, the indemnifying party
will not be liable to the indemnified party for any legal or other expenses
except as provided below and except for the reasonable out-of-pocket costs of
investigation subsequently incurred by the indemnified party in connection with
the defense. The indemnified party will have the right to employ its own counsel
in any such action, but the fees, expenses and other charges of such counsel
will be at the expense of such indemnified party unless (i) the employment of
counsel by the indemnified party has been authorized in writing by one of the
indemnifying parties in connection with the defense of such action, (ii) the
indemnified party has reasonably concluded (based on advice of counsel) that
there may be legal defenses available to it or other indemnified parties that
are different from or in addition to those available to the indemnifying party,
(iii) the indemnified party has reasonably concluded that a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party shall not have the right to direct the defense of such action
on behalf of the indemnified party), (iv) the indemnifying party does not
diligently defend the action after assumption of the defense, or (v) the
indemnifying party has not in fact employed counsel satisfactory to the
indemnified party to assume the defense of such action within a reasonable time
after receiving notice of the commencement of the action, in each of which cases
the reasonable fees, disbursements and other charges of counsel shall be at the
expense of the indemnifying party or parties. It is understood that the
indemnifying party or parties shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time for all such indemnified party or
parties. All such fees, disbursements and other charges shall be reimbursed by
the indemnifying party promptly as they are incurred. An indemnifying party
shall not be liable for any settlement of any action or claim effected without
its written consent (which consent will not be unreasonably withheld or
delayed). No indemnifying party shall, without the prior written consent of each
indemnified party, settle or compromise or consent to the entry of any judgment
in any pending or threatened claim, action or proceeding relating to the matters
contemplated by this Section 6 (whether or not any indemnified party is a party
thereto), unless (x) such settlement, compromise or consent (i) includes an
unconditional release of each indemnified party from all liability arising or
that may arise out of such claim, action or proceeding and (ii) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any indemnified party, and (y) the indemnifying party confirms
in writing its indemnification obligations hereunder with respect to such
settlement, compromise or judgment. Notwithstanding the foregoing, if at any
time an indemnified party shall have requested an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel, such
indemnifying party agrees that it shall be liable for any settlement of the
nature contemplated by Section 6(a) effected without its written consent if (A)
such settlement is entered into more than 45 days after receipt by such
indemnifying party of the aforesaid request, (B) such indemnifying party shall
have received notice of the terms of such settlement at least 30 days prior to
such settlement being entered into and (iii) such indemnifying party shall not
have reimbursed such indemnified party in accordance with such request prior to
the date of such settlement.

 

- 28 -

 

 

(d) Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 6 is applicable in accordance with its terms but for
any reason is held to be unavailable, the Company and the Underwriters shall
contribute to the total losses, claims, liabilities, expenses and damages
(including any investigative, legal and other expenses reasonably incurred in
connection with, and any amount paid in settlement of, any action, suit or
proceeding or any claim asserted, but after deducting any contribution received
by the Company from persons other than the Underwriters, such as persons who
control the Company within the meaning of the Act, officers of the Company who
signed the Registration Statement and directors of the Company, who may also be
liable for contribution), to which the Company and the Underwriter may be
subject in such proportion as shall be appropriate to reflect the relative
benefits received by the Company on the one hand and the Underwriters on the
other from the offering of the Securities pursuant to this Agreement. The
relative benefits received by the Company and the Underwriters shall be deemed
to be in the same proportion as (x) the total proceeds from the Offering (net of
underwriting discount and commissions but before deducting expenses) received by
the Company bears to (y) the underwriting discount and commissions received by
the Underwriters, in each case as set forth in the table on the cover page of
the Prospectus. If, but only if, the allocation provided by the foregoing
sentence is not permitted by applicable law, the allocation of contribution
shall be made in such proportion as is appropriate to reflect not only the
relative benefits referred to in the foregoing sentence but also the relative
fault of the Company, on the one hand, and the Underwriters, on the other, with
respect to the statements or omissions which resulted in such loss, claim,
liability, expense or damage, or action in respect thereof, as well as any other
relevant equitable considerations with respect to such offering. Such relative
fault shall be determined by reference to whether the untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information supplied by the Company or the Underwriters, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
the Underwriters agree that it would not be just and equitable if contributions
pursuant to this Section 6(d) were to be determined by pro rata allocation or by
any other method of allocation (even if the Underwriters were treated as one
entity for such purpose) which does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, liability, expense or damage, or action in
respect thereof, referred to above in this Section 6(d) shall be deemed to
include, for purpose of this Section 6(d), any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 6(d), no Underwriter shall be required to contribute any amount in
excess of the underwriting discounts and commissions received by it. No person
found guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 6(d),
any person who controls a party to this Agreement within the meaning of the Act
will have the same rights to contribution as that party, and each officer of the
Company who signed the Registration Statement will have the same rights to
contribution as the Company, and each director, officer, employee, counsel or
agent of an Underwriter will have the same rights to contribution as such
Underwriter, subject in each case to the provisions hereof. Any party entitled
to contribution, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim for contribution may be made
under this Section 6(d), will notify any such party or parties from whom
contribution may be sought, but the omission so to notify will not relieve the
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 6(d). The obligations of the Underwriters
to contribute pursuant to this Section 6(d) are several in proportion to the
respective number of Securities to be purchased by each of the Underwriters
hereunder and not joint. No party will be liable for contribution with respect
to any action or claim settled without its written consent (which consent will
not be unreasonably withheld).

 

- 29 -

 

 

(e) Survival. The indemnity and contribution agreements contained in this
Section 6 and the representations and warranties of the Company contained in
this Agreement shall remain operative and in full force and effect regardless of
(i) any investigation made by or on behalf of any Underwriter or any controlling
Person thereof, (ii) acceptance of any of the Securities and payment therefor or
(iii) any termination of this Agreement.

 

7. Termination. The obligations of the Underwriters under this Agreement may be
terminated at any time prior to the Closing Date (or, with respect to the Option
Securities, on or prior to the Option Closing Date), by notice to the Company
from the Representative, without liability on the part of the Underwriters to
the Company, if, prior to delivery and payment for the Firm Securities (or the
Option Securities, as the case may be), in the sole judgment of the
Representative, any of the following shall occur:

 

(a) trading or quotation in any of the equity securities of the Company shall
have been suspended or limited by the Commission, The Nasdaq Stock Market or by
an exchange or otherwise;

 

(b) trading in securities generally on the New York Stock Exchange, the NYSE
MKT, the NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ Global
Select Market shall have been suspended or limited or minimum or maximum prices
shall have been generally established on such exchange, or additional material
governmental restrictions, not in force on the date of this Agreement, shall
have been imposed upon trading in securities generally by such exchange or by
order of the Commission or any court or other governmental authority;

 

(c) a general banking moratorium shall have been declared by any of U.S.
federal, New York authorities;

 

(d) the United States shall have become engaged in new hostilities, there shall
have been an escalation in hostilities involving the United States or there
shall have been a declaration of a national emergency or war by the United
States or there shall have occurred such a material adverse change in general
economic, political or financial conditions, including, without limitation, as a
result of terrorist activities after the date hereof (or the effect of
international conditions on the financial markets in the United States shall be
such), or any other calamity or crisis shall have occurred, the effect of any of
which is such as to make it impracticable or inadvisable to market the
Securities on the terms and in the manner contemplated by the Prospectus;

 

- 30 -

 

 

(e) the Company shall have sustained a loss material or substantial to the
Company by reason of flood, fire, accident, hurricane, earthquake, theft,
sabotage, or other calamity or malicious act, whether or not such loss shall
have been insured, the effect of any of which is such as to make it
impracticable or inadvisable to market the Securities on the terms and in the
manner contemplated by the Prospectus; or

 

(f) there shall have been a Material Adverse Change.

 

8. Underwriter Default.

 

(a) If any Underwriter or Underwriters shall default in its or their obligation
to purchase Firm Securities hereunder, and if the Securities with respect to
which such default relates (the “Default Securities”) do not (after giving
effect to arrangements, if any, made by the Representative pursuant to
subsection (b) below) exceed in the aggregate 10% of the number of the Firm
Securities, each non-defaulting Underwriter, acting severally and not jointly,
agrees to purchase from the Company that number of Default Securities that bears
the same proportion to the total number of Default Securities then being
purchased as the number of Firm Securities set forth opposite the name of such
Underwriter on Schedule A hereto bears to the aggregate number of Firm
Securities set forth opposite the names of the non-defaulting Underwriters;
subject, however, to such adjustments to eliminate fractional shares as the
Representative in its discretion shall make.

 

(b) In the event that the aggregate number of Default Securities exceeds 10% of
the number of Firm Securities, the Representatives may in their discretion
arrange for themselves or for another party or parties (including any
non-defaulting Underwriter or Underwriters who so agree) to purchase the Default
Securities on the terms contained herein. In the event that within five (5)
calendar days after such a default the Representative does not arrange for the
purchase of the Default Securities as provided in this Section 8, this Agreement
shall thereupon terminate, without liability on the part of the Company with
respect thereto (except in each case as provided in Sections 4(k), 6 and 8) or
the Underwriters, but nothing in this Agreement shall relieve a defaulting
Underwriter or Underwriters of its or their liability, if any, to the other
Underwriters and the Company for damages occasioned by its or their default
hereunder.

 

- 31 -

 

 

(c) In the event that any Default Securities are to be purchased by the
non-defaulting Underwriters, or are to be purchased by another party or parties
as aforesaid, the Representatives or the Company shall have the right to
postpone the Closing Date for a period, not exceeding five (5) Business Days, in
order to effect whatever changes may thereby be necessary in the Registration
Statement or the Prospectus or in any other documents and arrangements, and the
Company agrees to file promptly any amendment or supplement to the Registration
Statement or the Prospectus which, in the reasonable opinion of Underwriters’
Counsel, may be necessary or advisable. The term “Underwriter” as used in this
Agreement shall include any party substituted under this Section 8 with like
effect as if it had originally been a party to this Agreement with respect to
such Firm Securities.

 

9. Miscellaneous.

 

(a) Notices. Notice given pursuant to any of the provisions of this Agreement
shall be in writing and, unless otherwise specified, shall be mailed, hand
delivered or telecopied (a) if to the Company, at the office of the Company,
1045 Progress Circle, Lawrenceville, Georgia 30043, telephone number: (678)
367-0809, Attention: Chief Executive Officer, or (b) if to the Representative or
any Underwriter, to Maxim Group LLC, 405 Lexington Avenue, New York, New York
100174, Attention: Legal Department, telecopy number: (212) 895-3555. Any such
notice shall be effective only upon receipt. Any notice under Section 6 hereof
may be made by telecopy or telephone, but if so made shall be subsequently
confirmed in writing.

 

(b) No Third Party Beneficiaries. This Agreement has been and is made solely for
the benefit of the Underwriters, the Company and, with respect to Section 6, the
controlling persons, directors, officers, employees, counsel and agents referred
to in Section 6 hereof, and their respective successors and assigns, and no
other person shall acquire or have any right under or by virtue of this
Agreement. The term “successors and assigns” as used in this Agreement shall not
include a purchaser of Securities from any Underwriter in his, her or its
capacity as such a purchaser, as such purchaser of Securities from such
Underwriter.

 

(c) Survival of Representations and Warranties. All representations, warranties
and agreements of the Company contained herein or in certificates or other
instruments delivered pursuant hereto shall remain operative and in full force
and effect regardless of any investigation made by or on behalf of the
Underwriters or any of their controlling persons and shall survive delivery of
and payment for the Securities hereunder.

 

(d) Disclaimer of Fiduciary Relationship. The Company acknowledges and agrees
that (i) the purchase and sale of the Securities pursuant to this Agreement,
including the determination of the public offering price of the Offered
Securities and any related discounts and commissions, is an arm’s-length
commercial transaction between the Company, on the one hand, and the
Underwriters, on the other hand, (ii) in connection with the Offering
contemplated by this Agreement and the process leading to such transaction, the
Underwriters are and have been acting pursuant to a contractual relationship
created solely by this Agreement and are not agents or fiduciaries of the
Company or its securityholders, creditors, employees or any other party, (iii)
no Underwriter has assumed nor will it assume any advisory or fiduciary
responsibility in favor of the Company with respect to the offering of the
Securities contemplated by this Agreement or the process leading thereto
(irrespective of whether such Underwriter or its affiliates has advised or is
currently advising the Company on other matters) and each such Underwriter has
no obligation to the Company with respect to the offering of the Securities
contemplated by this Agreement except the obligations expressly set forth in
this Agreement, (iv) the Underwriters and their affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Company, and (v) no Underwriter has provided any legal, accounting, regulatory
or tax advice with respect to the Offering contemplated by this Agreement and
the Company has consulted its own legal, accounting, regulatory and tax advisors
to the extent it deemed appropriate.

 

- 32 -

 

 

(e) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.

 

(f) Submission to Jurisdiction. The Company irrevocably submits to the
non-exclusive jurisdiction of any New York State or United States federal court
sitting in The City of New York, Borough of Manhattan, over any suit, action or
proceeding arising out of or relating to this Agreement, the Disclosure Package,
the Prospectus, the Registration Statement, or the offering of the Securities.
The Company irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of venue of any such
suit, action or proceeding brought in such a court and any claim that any such
suit, action or proceeding brought in such a court has been brought in an
inconvenient forum. To the extent that the Company has or hereafter may acquire
any immunity (on the grounds of sovereignty or otherwise) from the jurisdiction
of any court or from any legal process with respect to itself or its property,
the Company irrevocably waives, to the fullest extent permitted by law, such
immunity in respect of any such suit, action or proceeding including without
limitation, any immunity pursuant to the U.S. Foreign Sovereign Immunities Act
of 1976, as amended. Each of the Underwriters and the Company further agrees to
accept and acknowledge service of any and all process which may be served in any
such suit, action or proceeding in the Supreme Court of the State of New York,
New York County, or in the United States District Court for the Southern
District of New York and agrees that service of process upon the Company mailed
by certified mail or delivered by Federal Express via overnight delivery to the
Company’s address shall be deemed in every respect effective service of process
upon the Company in any such suit, action or proceeding, and service of process
upon an Underwriter mailed by certified mail or delivered by Federal Express via
overnight delivery to the Underwriters’ address shall be deemed in every respect
effective service of process upon such Underwriter in any such suit, action or
proceeding.

 

(g) Judgment Currency. If for the purposes of obtaining judgment in any court it
is necessary to convert a sum due hereunder into any currency other than United
States dollars, the parties hereto agree, to the fullest extent permitted by
law, that the rate of exchange used shall be the rate at which in accordance
with normal banking procedures the Underwriters could purchase United States
dollars with such other currency in The City of New York on the business day
preceding that on which final judgment is given. The obligation of the Company
with respect to any sum due from it to an Underwriter or any person controlling
such Underwriter shall, notwithstanding any judgment in a currency other than
United States dollars, not be discharged until the first business day following
receipt by such Underwriter or controlling person of any sum in such other
currency, and only to the extent that such Underwriter or controlling person may
in accordance with normal banking procedures purchase United States dollars with
such other currency. If the United States dollars so purchased are less than the
sum originally due to such Underwriter or controlling person hereunder, the
Company agrees as a separate obligation and notwithstanding any such judgment,
to indemnify such Underwriter or controlling person against such loss. If the
United States dollars so purchased are greater than the sum originally due to
such Underwriter or controlling person hereunder, such Underwriter or
controlling person agrees to pay to the Company an amount equal to the excess of
the dollars so purchased over the sum originally due to such Underwriter or
controlling person hereunder.

 

- 33 -

 

 

(h) Counterparts. This Agreement may be signed in two or more counterparts with
the same effect as if the signatures thereto and hereto were upon the same
instrument.

 

(i) Survival of Provisions Upon Invalidity of Any Single Provision. In case any
provision in this Agreement shall be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

 

(j) Waiver of Jury Trial. The Company and each Underwriter each hereby
irrevocably waive any right they may have to a trial by jury in respect of any
claim based upon or arising out of this Agreement or the transactions
contemplated hereby.

 

(k) Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience and reference only and are not to be considered in
construing this Agreement.

 

(l) Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof. This Agreement may not be
amended or otherwise modified or any provision hereof waived except by an
instrument in writing signed by the parties hereto.

 

[Signature page follows]

 

- 34 -

 

 

If the foregoing correctly sets forth your understanding, please so indicate in
the space provided below for that purpose, whereupon this letter shall
constitute a binding agreement among us.

 

  Very truly yours,       BOXLIGHT CORPORATION         By: /s/ Michael Pope  
Name: Michael Pope   Title: Chief Executive Officer

 

Accepted by the Representatives, acting for themselves and as

Representatives of the Underwriters named on Schedule A hereto,

as of the date first written above:

 

Maxim Group LLC           By: /s/ Clifford A. Teller   Name: Clifford A. Teller
  Title: Executive Managing Director, Investment Banking  

 

 

 

 

SCHEDULE A

 

Name of Underwriter  Number of Shares Maxim Group LLC   13,333,333        
Total     

 

 S-I-1 

 

 

Schedule I

 

ISSUER FREE WRITING PROSPECTUSES:

 

 S-I-2 

 

 

Schedule II

 

1. The public offering price per Share shall be $0.75.     2. The Company is
selling 13,333,333 Shares.     3. The Company has granted an option to the
Representative, on behalf of the Underwriters, to purchase up to an additional
2,000,000 Shares.

 

 S-II-1 

 

 

EXHIBIT A

 

LOCK-UP AGREEMENT

 

[___], 2020

 

Maxim Group LLC

405 Lexington Avenue

New York, NY 10174

 

  Re: Boxlight Corporation

 

Ladies and Gentlemen:

 

As an inducement to Maxim Group LLC, as representative of the underwriters (the
“Representative”), to execute an underwriting agreement (the “Underwriting
Agreement”) providing for a public offering (the “Offering”) of the common
stock, par value $0.0001 per share (the “Shares”), of Boxlight Corporation, a
Nevada corporation (the “Company”), the undersigned hereby agrees that without,
in each case, the prior written consent of the Representative, during the period
specified in the second succeeding paragraph (the “Lock-Up Period”), the
undersigned will not (1) offer, pledge, announce the intention to sell, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, make any
short sale or otherwise transfer or dispose of, directly or indirectly, any
Shares or any securities convertible into, exercisable or exchangeable for or
that represent the right to receive Shares (including, without limitation,
Shares which may be deemed to be beneficially owned by the undersigned in
accordance with the rules and regulations of the U.S. Securities and Exchange
Commission (the “SEC”) and securities which may be issued upon exercise of a
stock option or warrant) whether now owned or hereafter acquired (the
“Undersigned’s Securities”) or (2) enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
the Undersigned’s Securities, whether any such transaction described in clause
(1) or (2) above is to be settled by delivery of Shares or such other
securities, in cash or otherwise. The foregoing restriction is expressly agreed
to preclude the undersigned from engaging in any hedging or other transaction
which is designed to or which reasonably could be expected to lead to or result
in a sale or disposition of the Undersigned’s Securities even if such
Undersigned’s Securities would be disposed of by someone other than the
undersigned. Such prohibited hedging or other transactions would include,
without limitation, any short sale or any purchase, sale or grant of any right
(including, without limitation, any put or call option) with respect to any of
the Undersigned’s Securities or with respect to any security that includes,
relates to, or derives any significant part of its value from such Undersigned’s
Securities.

 

In addition, the undersigned agrees that, without the prior written consent of
the Representative, it will not, during the Lock-Up Period, make any demand for
or exercise any right with respect to, the registration of any Shares or any
security convertible into or exercisable or exchangeable for Shares other than
as contemplated in the registration statement relating to the Offering.

 

 A-1 

 

 

The Lock-Up Period shall mean the period commencing on the date of this Lock-Up
Agreement and continue and include the date one hundred and eighty (180) days
after the date of the final prospectus supplement used to sell Shares in the
Offering pursuant to the Underwriting Agreement.

 

Notwithstanding the foregoing, the undersigned may transfer the Undersigned’s
Securities (i) to a Permitted Transferee, (ii) as a bona fide gift or gifts,
(iii) to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, (iv) by virtue of the laws of descent and
distribution upon death of the undersigned, or (v) pursuant to a qualified
domestic relations order. As used in this Agreement, the term “Permitted
Transferee” shall mean, if the undersigned is a corporation, company, business
trust, association, limited liability company, partnership, limited liability
partnership or other entity (collectively, the “Entities” or, individually, the
“Entity”), to any person or Entity which controls, is directly or indirectly
controlled by, or is under common control with the undersigned and, if the
undersigned is a partnership or limited liability company, to its partners,
former partners or an affiliated partnership (or members, former members or an
affiliated limited liability company) managed by the same manager or managing
partner (or managing member, as the case may be) or management company, or
managed by an entity controlling, controlled by, or under common control with,
such manager or managing partner (or managing member) or management company in
accordance with partnership (or membership) interests; provided, in the case of
clauses (i) through (v), that the transferee agrees in writing with the
Representative to be bound by the terms of this Lock-Up Agreement, and provided,
further, that in the case of clauses (i) through (iii), that no filing by any
party in any public report or filing with the SEC shall be required or shall be
made voluntarily in connection with such transfer. For purposes of this Lock-Up
Agreement, “immediate family” shall mean any relationship by blood, marriage or
adoption, not more remote than first cousin.

 

In addition, the foregoing restrictions shall not apply to (i) the exercise of
stock options granted pursuant to the Company’s equity incentive plans;
provided, that such restrictions shall apply to any of the Undersigned’s
Securities issued upon such exercise, or (ii) the establishment of any contract,
instruction or plan (a “Plan”) that satisfies all of the requirements of Rule
10b5-1(c)(1)(i)(B) under the Exchange Act; provided, that no sales of the
Undersigned’s Securities shall be made pursuant to such a Plan prior to the
expiration of the Lock-Up Period, and such a Plan may only be established if no
public announcement of the establishment or existence thereof and no filing with
the SEC or other regulatory authority in respect thereof or transactions
thereunder or contemplated thereby, by the undersigned, the Company or any other
person, shall be required, and no such announcement or filing is made
voluntarily, by the undersigned, the Company or any other person, prior to the
expiration of the Lock-Up Period.

 

In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to decline to make any transfer of Shares if
such transfer would constitute a violation or breach of this Lock-Up Agreement.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement and that, upon request,
the undersigned will execute any additional documents necessary in connection
with the enforcement hereof. All authority herein conferred or agreed to be
conferred and any obligations of the undersigned shall be binding upon the
successors, assigns, heirs or personal representatives of the undersigned.

 

The undersigned understands that the undersigned shall be released from all
obligations under this Lock-Up Agreement if (i) the Company or the
Representative informs the other that it does not intend to proceed with the
Offering, (ii) the Underwriting Agreement does not become effective or if the
Underwriting Agreement (other than the provisions thereof which survive
termination) shall terminate or be terminated prior to payment for and delivery
of the Shares to be sold thereunder, or (iii) the Offering is not completed by
June 30, 2020.

 

The undersigned understands that the Representative is entering into the
Underwriting Agreement and proceeding with the Offering in reliance upon this
Lock-Up Agreement.

 

This Lock-Up Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

Whether or not the Offering actually occurs depends on a number of factors,
including market conditions. Any Offering will only be made pursuant to the
Underwriting Agreement, the terms of which are subject to negotiation among the
parties thereto.

 

[Signature page follows]

 

 A-2 

 

 

  Very truly yours,           (Name - Please Print)           (Signature)

 

 A-3 

 

 

EXHIBIT B

 

Form of Press Release

 

[                       ]

[Date]

 

Boxlight Corporation, a Nevada corporation (the “Company”), announced today that
Maxim Group LLC, the lead book-running manager in the Company’s recent public
sale of common stock, is [waiving][releasing] a lock-up restriction with respect
to [___] of the Company’s Shares held by [certain officers or directors][an
officer or director] of the Company. The [waiver][release] will take effect on
[___], and the Shares may be sold on or after such date.

 

This press release is not an offer for sale of the securities in the United
States or in any other jurisdiction where such offer is prohibited, and such
securities may not be offered or sold in the United States absent registration
or an exemption from registration under the United States Securities Act of
1933, as amended.

 

 B-1 

 